   Case 1:19-cv-01395-LPS Document 1 Filed 07/27/19 Page 1 of 8 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



Pebble Tide LLC,                                             Case No. ________________
       Plaintiff,                                            Patent Case
       v.                                                    Jury Trial Demanded
Frontpoint Security Solutions, LLC,

       Defendant.



                           COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Pebble Tide LLC ("Pebble Tide"), through its attorneys, complains of Frontpoint

Security Solutions, LLC ("Frontpoint"), and alleges the following:

                                                PARTIES

       1.      Plaintiff Pebble Tide LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 5570 FM423, Suite 250-2023, Frisco,

TX 75036.

       2.      Defendant Frontpoint Security Solutions, LLC is a corporation organized and

existing under the laws of Delaware that maintains its principal place of business at 1595 Spring

Hill Road, Suite 110, Vienna, VA 22182.

                                             JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                1
    Case 1:19-cv-01395-LPS Document 1 Filed 07/27/19 Page 2 of 8 PageID #: 2



        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District's

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District's state. In addition, Pebble Tide has suffered harm in

this district.

                                           PATENTS-IN-SUIT

        7.       Pebble Tide is the assignee of all right, title and interest in United States Patent

Nos. 10,261,739 (the "'739 Patent"); 10,303,411 (the "'411 Patent"); (collectively the "Patents-in-

Suit"); including all rights to enforce and prosecute actions for infringement and to collect

damages for all relevant times against infringers of the Patents-in-Suit. Accordingly, Pebble Tide

possesses the exclusive right and standing to prosecute the present action for infringement of the

Patents-in-Suit by Defendant.

                                           The '739 Patent

        8.       The '739 Patent is entitled "System for capturing and outputting digital content

over a network that includes the internet," and issued 4/16/2019. The application leading to the

'739 Patent was filed on 3/15/2018. A true and correct copy of the '739 Patent is attached hereto

as Exhibit 1 and incorporated herein by reference.

        9.       The '739 Patent is valid and enforceable.

                                           The '411 Patent




                                                    2
   Case 1:19-cv-01395-LPS Document 1 Filed 07/27/19 Page 3 of 8 PageID #: 3



       10.     The '411 Patent is entitled "Method for capturing, storing, accessing, and

outputting digital content," and issued 5/28/2019. The application leading to the '411 Patent was

filed on 3/16/2018. A true and correct copy of the '411 Patent is attached hereto as Exhibit 2 and

incorporated herein by reference.

       11.     The '411 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE '739 PATENT

       12.     Pebble Tide incorporates the above paragraphs herein by reference.

       13.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '739 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least Frontpoint's Camera and monitoring system (among

the "Exemplary Frontpoint Products") that infringe at least exemplary claims 1-2, 4-8 of the '739

Patent (the "Exemplary '739 Patent Claims") literally or by the doctrine of equivalence. On

information and belief, numerous other devices that infringe the claims of the '739 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

       14.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '739 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       15.     The filing of this Complaint constitutes notice and actual knowledge in

accordance with 35 U.S.C. § 287.

       16.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '739 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Frontpoint Products

and distribute product literature and website materials inducing end users and others to use its




                                                  3
   Case 1:19-cv-01395-LPS Document 1 Filed 07/27/19 Page 4 of 8 PageID #: 4



products in the customary and intended manner that infringes the '739 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '739

Patent.

          17.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '739 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Frontpoint Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '739 Patent.

          18.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '739

Patent, literally or by the doctrine of equivalence, by selling Exemplary Frontpoint Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'739 Patent.

          19.   Exhibit 3 includes charts comparing the Exemplary '739 Patent Claims to the

Exemplary Frontpoint Products. As set forth in these charts, the Exemplary Frontpoint Products

practice the technology claimed by the '739 Patent. Accordingly, the Exemplary Frontpoint

Products incorporated in these charts satisfy all elements of the Exemplary '739 Patent Claims.

          20.   Pebble Tide therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

          21.   Pebble Tide is entitled to recover damages adequate to compensate for

Defendant's infringement.

                             COUNT 2: INFRINGEMENT OF THE '411 PATENT

          22.   Pebble Tide incorporates the above paragraphs herein by reference.




                                                 4
   Case 1:19-cv-01395-LPS Document 1 Filed 07/27/19 Page 5 of 8 PageID #: 5



          23.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '411 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Exemplary Frontpoint Products that infringe at

least exemplary claims 1-6, 9-10, 13-14, 17-18 of the '411 Patent (the "Exemplary '411 Patent

Claims") literally or by the doctrine of equivalence. On information and belief, numerous other

devices that infringe the claims of the '411 Patent have been made, used, sold, imported, and

offered for sale by Defendant and/or its customers.

          24.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '411 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          25.   The filing of this Complaint constitutes notice and actual knowledge in

accordance with 35 U.S.C. § 287.

          26.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '411 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Frontpoint Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '411 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '411

Patent.

          27.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '411 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Frontpoint Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '411 Patent.




                                                  5
   Case 1:19-cv-01395-LPS Document 1 Filed 07/27/19 Page 6 of 8 PageID #: 6



        28.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '411

Patent, literally or by the doctrine of equivalence, by selling Exemplary Frontpoint Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'411 Patent.

        29.     Exhibit 4 includes charts comparing the Exemplary '411 Patent Claims to the

Exemplary Frontpoint Products. As set forth in these charts, the Exemplary Frontpoint Products

practice the technology claimed by the '411 Patent. Accordingly, the Exemplary Frontpoint

Products incorporated in these charts satisfy all elements of the Exemplary '411 Patent Claims.

        30.     Pebble Tide therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

        31.     Pebble Tide is entitled to recover damages adequate to compensate for

Defendant's infringement.

                                                JURY DEMAND

        32.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Pebble Tide

respectfully requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Pebble Tide respectfully requests the following relief:

       A.      A judgment that the '739 Patent is valid and enforceable;

       B.      A judgment that the '411 Patent is valid and enforceable;

       C.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

               infringement of one or more claims of the '739 Patent;




                                                    6
   Case 1:19-cv-01395-LPS Document 1 Filed 07/27/19 Page 7 of 8 PageID #: 7



      D.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                  infringement of one or more claims of the '411 Patent;

      E.          An accounting of all damages not presented at trial;

      F.          A judgment that awards Pebble Tide all appropriate damages under 35 U.S.C. §

                  284 for Defendant's past infringement, and any continuing or future infringement

                  of the Patents-in-Suit, up until the date such judgment is entered, including pre- or

                  post-judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284

                  and, if necessary, to adequately compensate Pebble Tide for Defendant's

                  infringement, an accounting:

             i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Pebble Tide be awarded its reasonable attorneys' fees against

                     Defendant that it incurs in prosecuting this action;

            ii.      that Pebble Tide be awarded costs, and expenses that it incurs in prosecuting

                     this action; and

           iii.      that Pebble Tide be awarded such further relief at law or in equity as the Court

                     deems just and proper.



Dated: July 27, 2019                    Respectfully submitted,

                                        /s/Stamatios Stamoulis
                                        Stamatios Stamoulis (No. 4606)
                                        800 N. West Street, Third Floor
                                        Wilmington, DE 19801
                                        Telephone: (302) 999-1540
                                        Facsimile: (302) 762-1688
                                        stamoulis@swdelaw.com


                                        Isaac Rabicoff
                                        (Pro Hac Vice admission pending)
                                        Rabicoff Law LLC


                                                     7
Case 1:19-cv-01395-LPS Document 1 Filed 07/27/19 Page 8 of 8 PageID #: 8



                        73 W Monroe St
                        Chicago, IL 60603
                        (773) 669-4590
                        isaac@rabilaw.com

                        Counsel for Plaintiff
                        Pebble Tide LLC




                                    8
